Citation Nr: 1603366	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-17 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic disorder (PTSD)

2. Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Wife 

ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a videoconference hearing in December 2015.  A transcript of the proceeding is of record. 

In a September 2015 notice of disagreement (NOD), the Veteran disagreed with November 2014 and March 2015 rating decisions, which denied service connection for sleep apnea and declined to reopen the Veteran's service connection claims for hearing loss, tinnitus and falling arches.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board does not have jurisdiction over them at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks a higher rating for his service-connected PTSD.  The Veteran was last afforded a VA examination in September 2010.  Since then, he contends that his condition has worsened.  Specifically, in his May 2013 substantive appeal, the Veteran indicated that he is suicidal and has "bad hygiene methods."  At the hearing, the Veteran testified that he does not socialize with others, has a poor relationship with his son, and has problems with concentration.  Therefore, an additional VA examination should be conducted to determine the current status of the Veteran's PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The September 2010 VA examination report notes that the Veteran retired early due to ongoing difficulties with depression and anxiety which impacted his motivation to continue working.  The Board finds that this evidence reasonably raises the issue of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, an opinion addressing the Veteran's functional impairment and employability should also be obtained on remand.  

The Veteran has also indicated that he receiving ongoing treatment for his PTSD.  On remand, updated treatment records since April 2014, from both private and VA providers, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers (private or VA) who have treated him for his condition since April 2014.  After securing the necessary releases, those records not already associated with the record should be obtained and associated with the record.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected PTSD.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's PTSD. The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (PTSD, prostate cancer, and erectile dysfunction).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




